DETAILED ACTION
This action is in response to the amendment filed 29 June 2022.
Claims 1, 3–5, 11, 12, 14, and 16–19 are pending. Claims 1, 6, 11, and 12 are independent.
Claims 1, 3–5, 11, 12, 14, and 16–19 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments, see remarks, filed 29 June 2022, with respect to the rejections of claims 1, 3–5, 11, 12, and 14 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Antognini.
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3–5, 11, 12, 14, and 16–19 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to an abstract idea without significantly more.
The independent claims recite analyzing text and placing it into a visual display form, which is a mental process (see MPEP § 2106.04(a)(2)). For example, but for the “electronic device” or “machine readable storage medium”, the claims encompass a human reading text and drawing a visualization using pen and paper. This judicial exception is not integrated into a practical application because any additional elements are generic computer components (e.g., processor, memory, or storage media) and therefore the claims amount to instructions to implement the abstract idea on a generic computer (see MPEP § 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor, memory, and/or media used to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims do not recite anything that either integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea.
Claims 3 and 16 recite steps of determining matching display forms, displaying the forms, receiving a selection, and displaying the data. These are further steps that can be performed in the human mind and using pen and paper.
Claims 4 and 17 recite recording a correspondence” between the text and the display form, which is a further step that can be performed in the human mind and/or using pen and paper.
Claims 5 and 18 recite selecting a display form based on the number of times a correspondence has been recorded, which is a further step that can be performed in the human mind and/or using pen and paper. Furthermore, it is insignificant extra-solution activity, i.e. mere data gathering (see MPEP 2106.05(g)).
Claim 12 recites a machine readable storage medium storing a computer program, which is a generic computer component as described above with respect to the independent claims.
Claims 14 and 19 recite that the “information feature” comprises a “behavior type” and/or a “structure type”, which is insignificant extra-solution activity, i.e. selecting a particular type of data to be manipulated (see MPEP 2106.05(g)).
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3–5, 11, 12, 14, and 16–19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3–5, 11, 12, 14, and 16–19 recite the limitation “the core contents do not include words without specific meanings”. The specification provides only two examples, conjunctions and modal particles (specification, p. 6). However, all words, including words such as conjunctions, have a meaning, and therefore even when read in light of the specification, the interpretation of “words without specific meanings” is unclear. Therefore, a person having ordinary skill in the art would not be able to ascertain the scope of the claims, and they are indefinite.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 11, 12, 14, 16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Abuelsaad et al. (US 2015/0077419 A1) [hereinafter Abuelsaad] in view of Gustafsson et al. (US 2021/0272029 A1) [hereinafter Gustafsson] and Antognini (US 2006/0277060 A1).
Regarding independent claim 1, Abuelsaad teaches [a] method for displaying textual information, comprising:	obtaining original textual information; Unstructured text from a document is visualized (Abuelsaad, ¶¶ 24, 30).	extracting, by means of a semantic analysis algorithm, an information feature and information contents of the original textual information by analyzing meanings of words and a relationship between the words in the original textual information, […]; A data visualization client program analyzes a document containing unstructured text, using text analytics to obtain data points [information contents] and relationships therebetween [information features], including labels for the data points (Abuelsaad, ¶¶ 30–34).
Abuelsaad teaches generating a visualization from unstructured text, but does not expressly teach determining a type for the original text as a whole as a preset feature. However, Gustafsson teaches:	the information feature is an information type described by the original textual information, the information type is determined to be one of a plurality of preset information features corresponding to the meanings of words and the relationship between the words in the original textual information A category is determined for each type of data to be visualized (Gustafsson, ¶ 33). The categories of the data are analyzed together as a set [information feature] in order to determine candidate visualizations (Gustafsson, ¶¶ 36–39).	the information type indicates which type all the original textual information belongs to as a whole, […] The categories of the data are analyzed together as a set in order to determine candidate visualizations (Gustafsson, ¶¶ 36–39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Gustafsson with those of Abuelsaad. One would have been motivated to do so in order to make it easier for users to choose the best visualization for the data (Gustafsson, ¶ 34).
Abuelsaad/Gustafsson teaches generating visualizations from text, but does not expressly teach excluding words “without specific meanings”. However, Antognini teaches:	 the information contents are core contents of information described by the original textual information, the core contents do not include words without specific meanings. A diagram is generated based on text, wherein the parsing of the text includes ignoring words that would not alter the meaning of the text, e.g. “of” (Antognini, ¶ 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Antognini with those of Abuelsaad/Gustafsson. One would have been motivated to do so in order to allow the user to input the text naturally without affecting the output of the diagram (Antognini, ¶ 66).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Abuelsaad/Gustafsson/Antognini further teaches:	wherein, filling the structured data into a text display form matching with the information feature for displaying comprises:	determining, from preset multiple text display forms, a set of text display forms matching with the information feature; A number of visualizations may be selected and ranked for presentation to the user, based on the context of the data (Gustafsson, ¶ 34).	displaying the set of text display forms to enable a user to select a target text display form from the set of text display forms; The visualizations are displayed in a user interface (Gustafsson, ¶ 34).	receiving a selection instruction input by the user, wherein the selection instruction comprises the target text display form; The user can select a recommended visualization (Gustafsson, ¶ 47).	using the target text display form to display the information contents. The selected visualization is displayed in the user interface (Gustafsson, ¶ 47).
Claim 11 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Abuelsaad further teaches [a]n electronic device comprising a memory and a processor… in e.g., ¶¶ 11, 12, and 14–18.
Claim 12 recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Abuelsaad further teaches [a] non-transitory machine readable storage medium… in e.g., ¶¶ 12 and 17.
Regarding dependent claim 14, Abuelsaad/Gustafsson/Antognini further teaches:	wherein, the information feature further comprises a behavior type, the behavior type is an action type with a time sequence described by the original textual information. A portion of the data may be identified as time data and used to suggest, e.g. a line chart (Gustafsson, ¶¶ 33, 35, 39).
Claim 16 recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Claim 19 recites limitations similar to those of claim 14, and therefore is rejected for the same reasons.
Claims 4, 5, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Abuelsaad in view of Gustafsson and Antognini, further in view of Moser et al. (US 2016/0124960 A1) [hereinafter Moser].
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated. Abuelsaad/Gustafsson teaches recommending a number of visualization types to a user based on the data, but does not expressly teach recording a correspondence between the data and the visualization type. However, Moser teaches:	wherein, after using the target text display form to display the information contents, the method further comprises:	recording a correspondence between the information feature and the target text display form. Information regarding the level of usage of types of visualizations for types of data is stored (Moser, ¶ 81).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Moser with those of Abuelsaad/Gustafsson/Antognini. One would have been motivated to do so in order to improve the recommendations of visualization types (Moser, ¶ 81).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Abuelsaad/Gustafsson/Antognini/Moser further teaches:	wherein, the method further comprises:	if multiple correspondences between the information feature and text display forms are recorded, selecting, from the text display forms corresponding to the information feature, a text display form recorded the greatest number of times as a matching text display form of the information feature to store. The suggested visualizations may be ranked based on the usage data, such that visualizations with a high level of usage are given priority (Moser, ¶¶ 81–83).
Claim 17 recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claim 18 recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
                     
/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176